Exhibit 13 PORTIONS OF 2 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF FIRST CLOVER LEAF FINANCIAL CORP. The following information is derived from the audited consolidated financial statements of First Clover Leaf Financial Corp. For additional information, reference is made to "Management's Discussion and Analysis of First Clover Leaf Financial Corp.’s Financial Condition and Results of Operations" and the consolidated financial statements of First Clover Leaf Financial Corp. and related notes included elsewhere in this Annual Report. At December 31, 2007 2006 2005 2004 2003 (In thousands) Selected Financial Condition Data: Total assets $ 413,252 $ 410,292 $ 140,158 $ 138,194 $ 120,971 Loans, net (1) 284,919 245,025 115,645 112,161 101,145 Cash and cash equivalents 37,085 92,665 3,428 1,637 2,144 Securities available for sale 54,150 45,832 12,944 14,334 9,856 Securities held to maturity — — 353 472 669 Federal Home Loan Bank Stock 5,604 5,604 6,214 7,771 5,402 Deposits 291,195 270,830 102,112 98,254 97,931 Securities sold under agreements to repurchase 15,893 29,438 — — — Subordinated debentures 3,842 3,798 — — — Federal Home Loan Bank Advances 10,432 10,326 — 2,900 4,000 Stockholders’ equity – substantially restricted (2) 88,681 93,329 37,708 36,596 18,719 Years Ended December 31, 2007 2006 2005 2004 2003 (In thousands, except per share data) Selected Operating Data: Total interest income $ 22,401 $ 13,869 $ 7,748 $ 7,267 $ 7,007 Total interest expense 12,084 6,545 2,987 2,528 2,812 Net interest income 10,317 7,324 4,761 4,739 4,195 Provision for loan losses 347 367 — — 30 Net interest income after provision for loan losses 9,970 6,957 4,761 4,739 4,165 Other income 626 298 14 9 (29 ) Other expense 6,771 4,392 1,764 1,580 1,528 Income before income taxes 3,825 2,863 3,011 3,168 2,608 Income taxes 1,419 1,026 1,148 1,223 995 Net income $ 2,406 $ 1,837 $ 1,863 $ 1,945 $ 1,613 Basic earnings per share (3) $ 0.27 $ 0.23 $ 0.25 $ 0.26 N/A Diluted earnings per share (3) $ 0.27 $ 0.23 $ 0.25 $ 0.26 N/A (1) Net of the allowance for loan losses. (2) Stockholders’ equity is substantially restricted due to capital requirements imposed under Federal capital regulations. (3) Per share information for periods prior to 2006 has been adjusted to reflect the 1.936-to-one exchange ratio in connection with our second-step conversion that was completed in July 2006. Basic and diluted earnings per share for 2004 is based on weighted-average shares outstanding from June 29, 2004 the date of the completion of our initial minority stock offering through December 31, 2004. 1 At or For the Years Ended December 31, 2007 2006 2005 2004 2003 Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income to average total assets) 0.63 % 0.77 % 1.34 % 1.50 % 1.37 % Return on equity (ratio of net income to average stockholders’ equity) 2.62 3.32 5.01 6.89 8.91 Average interest rate spread (1) 1.88 2.36 2.68 3.17 3.20 Dividend payout ratio (2) 88.89 104.35 76.00 13.73 — Dividends per share (3) 0.24 0.24 0.19 0.04 — Net interest margin (4) 2.90 3.25 3.48 3.71 3.56 Efficiency ratio (5) 61.88 57.63 36.94 33.28 36.68 Non-interest expense to average total assets 1.77 1.80 1.27 1.22 1.30 Average interest-earning assets to average interest-bearing liabilities 130.12 130.90 136.00 126.77 117.21 Asset Quality Ratios: Non-performing assets and impaired loans to total assets 1.04 % 0.96 % 0.01 % — % 0.12 % Non-performing and impaired loans to total loans 1.50 1.60 0.01 — 0.13 Net charge-offs (recoveries) to average loans outstanding 0.06 — Allowance for loan losses to non-performing and impaired loans 44.29 43.61 2,853.33 14,266.67 306.43 Allowance for loan losses to total loans 0.67 0.70 0.37 0.38 0.41 Capital Ratios: Stockholders’ equity to total assets at end of year 21.46 % 22.75 % 26.90 % 26.48 % 15.47 % Average stockholders’ equity to average assets 24.03 23.06 26.82 21.77 15.37 Tangible capital 16.97 16.16 22.13 21.24 15.46 Tier 1 (core) capital 16.97 16.16 22.13 21.24 15.46 Tier 1 risk-based capital ratio (6) 23.32 25.33 41.75 40.39 29.82 Total risk-based capital ratio (7) 23.65 26.02 42.36 41.01 30.50 Other Data: Number of full service offices 3 4 1 1 1 (1) The average interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted- average cost of interest-bearing liabilities for the year. (2) Dividends declared per share divided by diluted earnings per share. (3) Per share information for periods prior to 2006 has been adjusted to reflect the 1.936-to-one exchange ratio in connection with our second step conversion that was completed in July 2006. The following table sets forth aggregate cash dividends paid per year, which is calculated by multiplying the dividend declared per share by the number of shares outstanding as of the applicable record date: For the Years Ended December 31, 2007 2006 2005 2004 (In thousands) Dividends paid to public Stockholders $ 2,097 $ 1,475 $ 622 $ 117 Dividends paid to First Federal Financial Services, MHC. n/a – 15 – Total dividends paid $ 2,097 $ 1,475 $ 637 $ 117 Payments listed above exclude cash dividends waived by First Federal Financial Services,
